Citation Nr: 0127597	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
hair loss as a result of exposure to herbicides and, if so, 
whether all the evidence both old and new warrants the grant 
of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) as secondary to 
nicotine dependence of tobacco use in service and, if so, 
whether all the evidence both old and new warrants the grant 
of service connection.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

The veteran provided testimony at a hearing conducted by the 
undersigned Board member at the RO in September 2001.  A 
transcript of that hearing has been associated with the 
record on appeal.

The issue concerning whether new and material evidence has 
been submitted to reopen a claim seeking entitlement to 
service connection for COPD due to tobacco use or nicotine 
dependence in service will be addressed in the REMAND section 
of this decision.

FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hair loss as a result of exposure to 
herbicides in June 1994.  

2.  The veteran did not file a timely formal appeal; 
therefore, the June 1994 RO rating action constitutes the 
last final disallowance of the veteran's claim.

3.  The evidence received since the unappealed June 1994 RO 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's previously disallowed claim for 
entitlement to service connection for hair loss as a result 
of exposure to herbicides.

4.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss in August 1994.  

5.  The veteran did not file a timely formal appeal; 
therefore, the August 1994 RO rating action constitutes the 
last final disallowance of the veteran's claim.

6.  The evidence received since the unappealed August 1994 RO 
decision is either cumulative and redundant, or does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's previously disallowed claim for 
entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's June 1994 decision denying entitlement to 
service connection for hair loss as a result of exposure to 
herbicides is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequently to the RO's June 1994 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
hair loss as a result of exposure to herbicides have not been 
met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

3.  The RO's August 1994 decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  The evidence received subsequently to the RO's August 
1994 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the appellant's claims to 
reopen were filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claims were adjudicated prior 
to enactment of the VCAA and its implementing regulations, 
the Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
discussions in the RO's June and August 1994 rating 
decisions, September 2000 RO rating decision, and December 
2000 statement of the case informed the veteran of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The RO 
has obtained the veteran's available service medical records 
and his post-service treatment records.  Reasonable efforts 
were taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Additionally, a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

The Board points out that a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides if the 
veteran has one of the presumptive diseases listed under 38 
C.F.R. § 3.309(e) (2001).  See also 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.307(a)(6) (2001).

In addition to the laws and regulations cited above in terms 
of entitlement to service connection, organic diseases of the 
nervous system which become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service shall be considered to have been incurred or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

Furthermore, governing VA regulatory provisions set forth 
specific criteria by which hearing loss is deemed to 
constitute a disability for VA purposes.  
These provisions stipulate, at 38 C.F.R. § 3.385 (2001), that 
[i]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.    

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Hair Loss as a Result of Exposure to Herbicides

The record shows that in a June 1994 rating decision the RO 
initially denied the veteran's claim for service connection 
for a skin/scalp condition, causing the loss of hair, based 
on exposure to herbicides while serving in Vietnam.  The RO 
indicated that review of the service medical records were 
negative for complaints or findings of this condition, that 
the claimed condition was not one of the presumptive 
conditions listed as part of 38 C.F.R. § 3.309, and that the 
veteran had not been diagnosed with any skin disability 
included under the provisions of 38 C.F.R. § 3.309.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated in June 
1994.  However, he did not initiate an appeal of the RO's 
denial within one year of the notification.  Therefore, the 
June 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (2001).  The veteran sought to 
reopen his claim in July 2000.  The RO in September 2000 
rating decision, determined that new and material evidence 
had not been presented to reopen the veteran's claim for 
service connection for hair loss as a result of exposure to 
herbicides.  The RO found that while new medical evidence had 
been submitted (VA examination report and outpatient 
treatment records), the evidence was not material to 
establish that the veteran incurred a condition causing hair 
loss in service nor did they prove that exposure to 
herbicides causes hair loss.  A letter of notice was mailed 
to the veteran in September 2000.  The veteran is shown to 
have perfected a timely appeal to this September 2000 
decision. 

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the June 1994 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

evidence of record at the time of the June 1994 RO decision 
included service medical records which showed that at the 
time of examination at service enlistment in September 1967 
no hair-loss related defects were noted.  Additionally, the 
remaining service medical records, including the veteran's 
May 1970 service discharge examination report, are devoid of 
findings reflective of hair loss.  

A private medical treatment record, dated in November 1992, 
shows that the veteran complained of some body hair loss 
which he attributed to exposure to Agent Orange while in 
Vietnam.  A diagnosis concerning the hair loss is not shown 
to have been included as part of the examination report.  

Pertinent evidence added to the record since the June 1994 RO 
decision includes VA medical records and the transcript of a 
September 2001 hearing.  The report of a VA skin examination, 
dated in June 1994, includes a diagnosis of alopecia.  The 
veteran informed the examiner that he started losing the hair 
on his arms, legs and around his scalp in approximately 1989, 
and that he was subsequently diagnosed with cirrhosis at the 
VA clinic in Columbus, Ohio.  He indicated that he was 
supplied creams to use, but that this treatment did not help.  
The veteran denied experiencing either rashes or itching.  
Examination revealed no sign of erythema, scaling, or 
infection.  The veteran's arms and lower extremities were 
described as being without hair.  Color photographs 
associated with the examination report show the presence of 
hair loss on the veteran's scalp, arms, and legs.  

A July 1995 VA outpatient treatment record shows that in the 
course of medical screening a reference to alopecia was 
noted.  A VA outpatient dermatology clinic record, dated in 
December 1995, shows that the veteran had a history of 
alopecia areata.  Examination showed the presence of body 
hair on the extremities, eyebrows, and genital/axillary 
areas.  Alopecia areata was diagnosed, and a medicated cream 
was prescribed for use on the veteran's scalp.

A lay statement provided VA in March 2000 indicates that the 
veteran lost his hair as a result of exposure to Agent 
Orange.

As noted above, the veteran provided testimony at a hearing 
in September 2001.  He stated that he first began noticing 
hair loss in 1975.  He added that he had no hair on his arms 
or his legs, and that his facial hair was splotchy when it 
grew.  The veteran also testified that he had been seen by 
two VA dermatologists who had both informed him that they had 
never seen anything like his condition.  He mentioned that he 
had used a prescribed medication in the past but that this 
treatment irritated his scalp so he discontinued use.  He 
added that a VA physician in Cleveland, Ohio had informed in 
the course of an examination in 1994 that his condition could 
be a result of herbicide exposure.  The veteran also 
mentioned that he served in Vietnam from September 1968 to 
May 1970.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for hair loss as a 
result of exposure to herbicides.  The Board points out that 
as part of the above-referenced June 1994 RO rating decision, 
it was noted that the veteran's service medical records were 
negative for complaints or findings of this condition, that 
the claimed condition was not one of the presumptive 
conditions listed as part of 38 C.F.R. § 3.309, and that the 
veteran had not been diagnosed with any skin disability 
included under the provisions of 38 C.F.R. § 3.309.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's June 
1994 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical and testimonial evidence is "new" 
evidence within the meaning of 38 U.S.C.A. § 5108 (West 
1991).  However, the Board also finds that none of the 
evidence submitted in support of the veteran's claim is 
"material" evidence because, while the evidence does go to 
document the existence of complaints of hair loss as well as 
to demonstrate a diagnosis of alopecia areata in December 
1995, it does not constitute medical evidence that links the 
diagnosed alopecia areata to the veteran's period of active 
service.  That is, the medical evidence is not material 
because it refers only to post-service symptomatology and it 
does not medically link a current condition with remote 
events of service.  See Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  The Board 
acknowledges the veteran's claim, to which he discussed as 
part of his September 2001 hearing, that a VA physician had 
informed him in the course of an examination conducted in 
1994 that his hair loss could be the result of exposure to 
herbicides.  However, the Board has thoroughly reviewed the 
report of the June 1994 VA skin examination report, and the 
record is not shown to contain any such opinion.  
Additionally, while acknowledging that the veteran, based on 
his documented period of service, may be presumed to have 
been exposed to herbicides, the Board points out that 
alopecia areata is not listed as one of the presumptive 
diseases associated with exposure to herbicide agents.  See 
38 C.F.R. § 3.309 (e) (2001).
The critical question in this case was and remains whether 
there is medical evidence linking any current hair loss 
problems to service.  The evidence received since the June 
1994 RO decision does not adequately address this fundamental 
question as to the veteran's claim.  Therefore, the Board 
finds that the additional evidence and material of record 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he has hair loss, he has not demonstrated that he 
is qualified to offer a medical opinion as to the etiology of 
any current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (Lay persons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability).  The same 
lack of demonstrated qualification also applies to the above-
mentioned lay statement provided by the veteran.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996).

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's June 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for 
hair loss as a result of exposure to herbicides.  As such, 
the RO's June 1994 denial of service connection for hair loss 
as a result of exposure to herbicides remains final.  

Bilateral Hearing Loss

The record shows that in an August 1994 rating decision the 
RO initially denied the veteran's claim for service 
connection for hearing loss.  The RO indicated that while 
review of the service medical records showed that the veteran 
had high frequency hearing loss of the left ear at the time 
of service enlistment, with a decibel reading of 40 at the 
4000 hertz level, at the time of his service discharge 
examination the veteran scored 15/15 on whispered voice 
testing in both ears.  The RO also indicated that service 
connection was denied as the veteran's hearing loss was not 
shown to have been either incurred or aggravated by his 
active service.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in September 1994.  However, he did not 
initiate an appeal of the RO's denial within one year of the 
notification.  Therefore, the August 1994 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2001).  The veteran sought to reopen his claim in July 2000.  
The RO, in a rating decision dated in September 2000, 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for hearing loss.  The RO found that while new 
medical evidence had been submitted, the evidence was not 
directly related to the issue.  The RO added that the veteran 
failed to submit evidence of hearing loss in service or to a 
compensable degree within one year of service discharge from 
service, evidence of current hearing loss, and evidence of a 
nexus or link between the two.  A letter of notice was mailed 
to the veteran in September 2000.  The veteran perfected a 
timely appeal to this September 2000 decision.  

Therefore, based upon the facts of this case, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the August 1994 RO rating decision, the last 
disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

The evidence of record at the time of the August 1994 RO 
decision included service medical records which showed that 
on hearing examination at service enlistment in September 
1967 a 40 decibel reading was shown in the left ear at 4000 
hertz.  A report of examination dated in May 1970, at the 
time of the veteran's service discharge, shows that hearing 
testing was noted as 15/15 on both whispered and spoken voice 
testing.  Additionally, the remaining service medical records 
are absent of findings reflective of hearing loss.  

As shown as part of a VA Form 21-4138, Statement in Support 
of Claim, received by the RO in February 1994, the veteran 
asserted that his inservice military occupational specialty 
should clearly indicate that he was exposed to noise levels 
several times louder than can be tolerated without suffering 
permanent damage and hearing loss.  

The report of a VA audiological examination conducted in June 
1994 shows that bilateral sensorineural hearing loss was 
diagnosed.  The report of a VA general medical examination, 
also conducted in June 1994, shows that the veteran 
complained of hearing loss and that hearing loss by history 
was diagnosed.  

Pertinent evidence added to the record since the August 1994 
RO decision includes VA medical records, correspondence 
submitted by the veteran, and the transcript of a September 
2001 hearing.  The report of a VA fee-basis psychiatric 
examination report dated in April 2000 shows that the veteran 
complained of bilateral hearing loss due to exposure to 
gunfire in Vietnam.  

The report of a VA audiology consultation dated in May 2000 
shows that puretone testing results were noted to show normal 
hearing through 1000 hertz with a mild sloping to severe 
sensorineural hearing loss bilaterally.  Good speech 
recognition bilaterally was reported.  The test results were 
noted by the examiner to warrant binaural amplification.  The 
veteran was instructed to return for hearing aid fitting and 
orientation.  

As shown as part of letters submitted by the veteran to VA in 
July and August 2000, the veteran indicated that while he had 
been provided hearing aids by VA, a VA audiologist at the VA 
clinic in Columbus had informed him that he would never be 
able to hear high pitched sounds again and that he should 
file a claim for hearing loss.  In the August 2000 letter, 
the veteran added that he was never provided with hearing 
protection during his service while training with firearms 
and explosives.

As indicated above, the veteran provided testimony at a 
hearing in September 2001.  He stated that he first noticed 
experiencing hearing loss during his period of service and 
that his military occupational specialties were flame-
throwers, demolitions and recoilless rifles.  He added that 
he first sought treatment for his hearing loss in the mid-
1970's from the VA.  The veteran also testified that he was 
treated approximately one year previously for his hearing 
loss, and that the VA audiologist who treated him, together 
with fitting him for hearing aids, informed him that his 
hearing loss was, in essence, directly related his proximity 
to loud concussions during his military service.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  The Board points out that as part of the above-
referenced August 1994 RO rating decision, it was noted that 
while review of the veteran's service medical records showed 
that he had high frequency hearing loss of the left ear at 
the time of service enlistment, at the time of his service 
discharge examination the veteran scored 15/15 on whispered 
voice testing in both ears.  The RO also indicated in August 
1994 that service connection was denied as the veteran's 
hearing loss was not shown to have been either incurred or 
aggravated by his active service.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's August 
1994 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical and testimonial evidence is "new" 
evidence within the meaning of 38 U.S.C.A. § 5108 (West 
1991).  However, the Board also finds that none of the 
evidence submitted in support of the veteran's claim is 
"material" evidence because, while the evidence does go to 
document the existence of complaints of hearing loss as well 
as to demonstrate a diagnosis of bilateral sensorineural 
hearing loss in May 2000, it does not constitute medical 
evidence that links the diagnosed bilateral hearing loss 
disorder to the veteran's period of active service.  
Additionally, none of the newly submitted evidence goes to 
show that the veteran's preexisting left ear hearing loss was 
aggravated by the veteran's period of active service; no 
increase in disability during such service was demonstrated.  
Also, the record is not shown to contain findings reflective 
of a diagnosis of sensorineural hearing loss within one year 
of the veteran's service separation.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins, 
Cox, supra.  The Board acknowledges the veteran's claim, to 
which he discussed as part of his September 2001 hearing, 
that a VA physician had informed him in the course of 
treatment in 2000 that his current hearing loss was directly 
related to noise exposure sustained in service.  However, the 
Board has thoroughly reviewed VA audiology treatment reports 
dated in May and June 2000, and neither treatment record is 
shown to contain any such opinion.  
The critical question in this case was and remains whether 
there is medical evidence linking any current hearing loss to 
service.  The evidence received since the August 1994 RO 
decision does not adequately address this fundamental 
question as to the veteran's claim.  Therefore, the Board 
finds that the additional evidence and material of record 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

It is also noted that while the veteran is competent to 
allege that he has bilateral hearing loss, he has not 
demonstrated that he is qualified to offer a medical opinion 
as to the etiology of any current symptoms.  See Espiritu, 
supra.  

The Board also notes that the veteran's representative, in 
the course of the above-discussed September 2001 hearing, 
observed that concerning the veteran's claim for service 
connection for hearing loss the provisions of 38 U.S.C.A. 
§ 1154(b) had not been considered.  The Board agrees that it 
does not appear that the RO discussed the applicability of 38 
U.S.C. § 1154(b) to the instant clam.  See also 38 C.F.R. 
§ 3.304(d) (2001).  Under those provisions, the Secretary is 
required to accept as sufficient proof of service connection 
satisfactory lay or other evidence, with respect to an injury 
or disease claimed to have been incurred during combat, even 
in the absence of official records to corroborate incurrence 
of the claimed injury or disease, provided that the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, and to resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

In this case, the Board accepts the premise that the veteran 
did in fact serve in an artillery capacity, based upon his 
personal account as well as his service personnel records.  
However, even assuming the applicability of section 1154(b) 
to the veteran's claim, and assuming that, under section 
1154(b), he has submitted sufficient evidence of exposure to 
acoustic trauma in service and a present hearing disability, 
the Board finds that the veteran has yet to submit medical 
evidence of a causal relationship between his current 
bilateral hearing loss and his military service.  The record 
contains no such evidence in this case.  See Wade v. West, 11 
Vet. App. 302, 305-6 (1998).  Therefore, any error by the RO 
in not addressing section 1154(b) was not prejudicial to the 
veteran.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni, supra.  The Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to complete his application to reopen the claim.  See Graves, 
supra.

Therefore, the Board concludes that the evidence submitted 
subsequent to the RO's August 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  As such, the RO's August 1994 denial 
of service connection for bilateral hearing loss remains 
final.  


ORDER

New and material evidence to reopen the claim for service 
connection for hair loss as a result of exposure to 
herbicides having not been submitted, the appeal as to this 
issue is denied.

New and material evidence to reopen the claim for service 
connection for bilateral hearing loss having not been 
submitted, the appeal as to this issue is denied.


REMAND

Review of the record shows that in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received by VA in September 2000, 
submitted by the veteran in order to complete his appeal to 
the RO's June 2000 denial of his claim for entitlement to 
service connection for COPD as secondary to nicotine 
dependence of tobacco use in service, the veteran did not 
request to appear for a hearing before a member of the Board.  
However, as shown as part of VA Form 9 subsequently received 
by VA in December 2000, the veteran did indicate his desire 
to be afforded a hearing before a Board member at the RO.  
Review of the record does not show that a hearing concerning 
this particular issue has in fact been either scheduled or 
held.  Also, the record does not reflect that the veteran was 
ever contacted for purposes of clarifying his intentions in 
this regard.  Therefore, the Board finds that the veteran 
should be contacted to clarify whether he desires to also be 
scheduled for a hearing before a member of the Board at the 
RO concerning the issue of service connection for COPD due to 
tobacco use or nicotine dependence in service.

The Board also observes that the veteran has indicated, as 
shown as part of a letter received by VA in April 2000, that 
he has been informed by his primary care physician at the VA 
clinic in Columbus, Ohio that his COPD is "directly" 
related to smoking.  Review of the VA medical records on file 
is not shown to include findings of such an opinion.  
Therefore, the veteran should be requested to supply the name 
of this physician, and the RO thereafter should seek to 
contact this physician, in an attempt to obtain the above-
referenced medical opinion.  

In light of the foregoing, to ensure that the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim, and to ensure full compliance with due process 
requirements, the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran 
through his accredited representative and 
inquire whether the veteran desires a 
personal hearing before a member of the 
Board at the RO concerning the issue of 
service connection for COPD due to 
tobacco use or nicotine dependence in 
service.  If the veteran answers in the 
affirmative, the RO should schedule a 
hearing to be conducted by a Board member 
at the RO, pursuant to the provisions of 
38 C.F.R. § 20.704 (2001).  

2.  The RO also should notify the veteran 
that he may submit additional evidence 
and argument in support of his claim for 
entitlement to service connection for 
COPD due to tobacco use or nicotine 
dependence in service.  The veteran 
should be specifically requested to 
provide the name and location of his VA 
primary care physician who he claims has 
informed him that his COPD is 
"directly" related to smoking.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran, as 
well as to seek to obtain a medical 
opinion from the VA physician, if the 
physician's name is provided by the 
veteran.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.          

5.  Finally, in the event that the 
veteran declines his opportunity to be 
afforded a hearing before a member of the 
Board regarding the issue of service 
connection for COPD, the RO should 
readjudicate the veteran's claim.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

